DETAILED ACTION
This Non Final Office Action is in response to Application filed on 07/30/2018.
Claims 1-20 filed on 11/08/2018 are being considered on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 07/30/20181 are accepted.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/30/2018 and 10/09/2019 and have been considered. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly an initialed and dated copy of Applicant's IDS form 1449 filed 07/30/2018 and 10/09/2019 are attached to the instant Office action. 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet preferably within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc. In addition, the form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.

The abstract of the disclosure is objected to because it recites examples: “Examples disclosed herein relate”, “In an example… In an example,”. Examiner recommends removing the recitation of examples. Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform Such claim limitation(s) are: 
“a determination engine to determine whether a route learned by the dynamic routing protocol is a black hole route”, 
“a generation engine to… generate a routing update that indicates the route as the black hole route”, and 
“advertisement engine to advertise the routing update to each neighbor network device” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Structures and functions of the aforementioned limitations are disclosed in the following paragraphs and Figures of the specification:

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. (FP 7.08.aia)

Claims1, 3-7, 9, 11-13 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et. al. (US 20140331308 A1) (IDS), hereinafter Smith.

	
Regarding claim 1, Smith teaches a method (Smith “A method for remote triggered black hole filtering”) comprising: 
determining, by a dynamic routing protocol on a network device, whether a route learned by the dynamic routing protocol is a black hole route, wherein the route is learned by the dynamic routing protocol through another source (Smith Figure 6, [0058] “The NOC 625 is used to generate an iBGP advertisement, which is then forwarded by iBGP router 611 to border BGP routers 613-619 to update a routing table or FIB…if a DoS is detected, whether by a customer/subscriber or the ISP, then the customer, subscriber, or ISP can remotely trigger, via NOC 625, combined destination and source address black hole filtering on the network 600. When combined BHFing is triggered, an iBGP advertisement is generated by iBGP router 611”, where the iBGP router 611 determines the route to be a black hole route through another source, i.e. via NOC 625, which instruct/trigger the iBGP (611) to update and advertise the neighboring border BGP routers 613-619, where the iBGP, i.e. internal border gateway protocol corresponds to the dynamic routing protocol on a computer system/device illustrated in Figure 5, which is represented by a router as disclosed in [0044]); 
in response to a determination that the route learned by the dynamic routing protocol is the black hole route, generating, by the dynamic routing protocol, a routing update that indicates the route as the black hole route (Smith Figure 6 [0058] “When combined BHFing is triggered (i.e. determined), an iBGP advertisement is generated by iBGP router 611 to update the next hop address for the network traffic. The next hop address may be updated only for a single address of the host under attack, and/or for a network prefix associated with subnetworks 603 and 605.”, where “an iBGP advertisement is created”, i.e. generated and a modification is performed to indicate black hole route as disclosed in [0062], where the process of updating the next hop address is performed by the processor processing the instructions in the iBGP router as disclosed in [0044-0045] and illustrated in Figure 5); and 
(Smith [0058] “The iBGP advertisement also includes information to overwrite a next hop address to a source address/network of the attack traffic. Furthermore, the iBGP advertisement may announce a BGP community value assigned to each BGP community 621 and 623 (i.e. each neighbor network device as illustrated in Figure 6) such that only border BGP routers in the specific BGP community will update next hop address information according to the iBGP advertisement.”, where [0062] “Border BGP routers 613-619 (i.e. each neighbor network device as illustrated in Figure 6) receive the iBGP advertisement”, where the process of advertising the routing update to neighboring routers 613-619 is performed by the processor processing the instructions in the iBGP router as disclosed in [0044-0045] and illustrated in Figure 5).  

Regarding claim 3, Smith teaches the method of claim 1, wherein the source includes a static route (Smith [0034] “…modifying the next hop address of the source address or network, all incoming traffic originating from a selected source address, network, or multiple addresses or networks, are forwarded to the modified next hop address. …the next hop address is a static route to a discard interface.”).  

Regarding claim 4, Smith teaches the method of claim 1, wherein the source includes a directly connected route (Smith teaches in Figure 6 the source, i.e. NOC 625, to have a direct route to the iBGP router, the instant application describes the direct route as the “directly connected route” in [0010, 0023], where the dynamic routing protocol learning about a black hole route from a “directly connected route”).  

Regarding claim 5, Smith teaches the method of claim 1, further comprising installing the routing update on each neighbor network device as the black hole route (Smith [0058] “The NOC 625 is used to generate an iBGP advertisement, which is then forwarded by iBGP router 611 to border BGP routers 613-619 to update a routing table or FIB.” examiner notes that the concept of “installing” is described in the instant application in [0026] and claim 19 as making an entry in the routing table).  

Regarding claim 6, Smith teaches the method of claim 5, wherein the routing update is installed into a routing table (Smith [0011] “wherein the route information listing includes a routing table or forwarding information base”, [0038] “Network traffic 210a is received by RTDBHF router 221. Advertisements from iBGP router have been received by RTDBHF router 221 and RTSBHF router 223, and next hop addresses updated in their respective routing tables accordingly”, where the advertisement is used to update the routing table/FIB installed in the neighboring routers, e.g. border BGP routers 613-619 illustrated in Figure 6, as disclosed in [0058]).  

Regarding claim 7, Smith teaches the method of claim 6, wherein the routing table is a Forwarding Information Base (FIB) (Smith [0011] “wherein the route information listing includes a routing table or forwarding information base”, Figure 6, [0058] “The NOC 625 is used to generate an iBGP advertisement, which is then forwarded by iBGP router 611 to border BGP routers 613-619 to update a routing table or FIB”).  

Regarding claim 9, Smith teaches a network device (Smith discloses the computer system in Figure 5 representing a router as disclosed in [0044]) comprising: 
a dynamic routing protocol (Smith Figure 6 (611) [0056] iBGP router 611, where [0012] “The core network comprises an internal border gateway protocol router, the internal border gateway protocol router configured to generate a customized internal border gateway protocol advertisement”, where the iBGP router includes routing instructions/protocol corresponding to the dynamic routing protocol), 
wherein the dynamic routing protocol (Smith Figure 6 [0056] iBGP router 611, where the iBGP, i.e. internal border gateway protocol corresponds to the dynamic routing protocol on a computer system/device illustrated in Figure 5, which represent a router as disclosed in [0044]) comprises: 
a determination engine to determine whether a route learned by the dynamic routing protocol is a black hole route, wherein the route is learned by the dynamic routing protocol through another source (Smith Figure 6, [0058] “The NOC 625 is used to generate an iBGP advertisement, which is then forwarded by iBGP router 611 to border BGP routers 613-619 to update a routing table or FIB…if a DoS is detected, whether by a customer/subscriber or the ISP, then the customer, subscriber, or ISP can remotely trigger, via NOC 625, combined destination and source address black hole filtering on the network 600. When combined BHFing is triggered, an iBGP advertisement is generated by iBGP router 611”, where the iBGP determines the route to be a black hole route through another source, i.e. via NOC 625, which instruct/trigger the iBGP (611) to update and advertise to the neighboring border BGP routers 613-619, where the determination of the route to be Black hole, and consequently advertising to neighboring routers, is performed by the processor processing the instructions in the iBGP router as disclosed in [0044-0045] and illustrated in Figure 5, where the part of the processor performing the above task corresponds to the determination engine); 
a generation engine to, in response to a determination that the route learned by the dynamic routing protocol is the black hole route, generate a routing update that indicates the route as the black hole route (Smith Figure 6 [0058] “When combined BHFing is triggered, an iBGP advertisement is generated by iBGP router 611 to update the next hop address for the network traffic. The next hop address may be updated only for a single address of the host under attack, and/or for a network prefix associated with subnetworks 603 and 605.”, where “an iBGP advertisement is created”, i.e. generated and a modification is performed to indicate black hole route as disclosed in [0062], where the process of updating the next hop address is performed by the processor processing the instructions in the iBGP router as disclosed in [0044-0045] and illustrated in Figure 5, corresponding to the generation engine); and 
an advertisement engine to advertise the routing update to each neighbor network device (Smith [0058] “The iBGP advertisement also includes information to overwrite a next hop address to a source address/network of the attack traffic. Furthermore, the iBGP advertisement may announce a BGP community value assigned to each BGP community 621 and 623 (i.e. each neighbor network device as illustrated in Figure 6) such that only border BGP routers in the specific BGP community will update next hop address information according to the iBGP advertisement.”, where [0062] “Border BGP routers 613-619 (i.e. each neighbor network device as illustrated in Figure 6) receive the iBGP advertisement”, where the process of advertising the routing update to neighboring routers 613-619 is performed by the processor processing the instructions in the iBGP router as disclosed in [0044-0045] and illustrated in Figure 5, corresponding to the generation engine).  

Regarding claim 11, Smith teaches the network device of claim 9, wherein the dynamic routing protocol is Border Gateway Protocol (Smith discloses in [0056] and Figure 6 (611) internal BGP (iBGP) router, where [0012] “The core network comprises an internal border gateway protocol router, the internal border gateway protocol router configured to generate a customized internal border gateway protocol advertisement”).  

Regarding claim 12, Smith discloses the network device of claim 9, wherein the network device is a router (Smith discloses the computer system in Figure 5 representing a router as disclosed in [0044], corresponding to the network device, Smith Figure 6 (611) [0056] iBGP router 611, where [0012] “The core network comprises an internal border gateway protocol router, the internal border gateway protocol router configured to generate a customized internal border gateway protocol advertisement”).  

Regarding claim 13, Smith teaches a non-transitory machine-readable storage medium comprising instructions, the instructions executable by a processor to (Smith discloses the computer system in Figure 5 comprising processor and memory representing a router as disclosed in [0044], [0048] “…the method(s) discussed above might be implemented as code and/or instructions executable by a computer”, [0049] “A set of these instructions and/or code might be encoded and/or stored on a non-transitory computer readable storage medium, such as system memory 521 described above.”): 
determine, by a dynamic routing protocol on a router, whether a route learned by the dynamic routing protocol is a black hole route, wherein the route is learned by the dynamic routing protocol through another source (Smith Figure 6, [0058] “The NOC 625 is used to generate an iBGP advertisement, which is then forwarded by iBGP router 611 to border BGP routers 613-619 to update a routing table or FIB…if a DoS is detected, whether by a customer/subscriber or the ISP, then the customer, subscriber, or ISP can remotely trigger, via NOC 625, combined destination and source address black hole filtering on the network 600. When combined BHFing is triggered, an iBGP advertisement is generated by iBGP router 611”, where the iBGP determines the route to be a black hole route through another source, i.e. via NOC 625, which instruct/trigger the iBGP (611) to update and advertise to the neighboring border BGP routers 613-619, where the iBGP, i.e. internal border gateway protocol corresponds to the dynamic routing protocol on a computer system/device illustrated in Figure 5, which represent a router as disclosed in [0044]); 
in response to a determination that the route learned by the dynamic routing protocol is the black hole route, generate, by the dynamic routing protocol, a routing update that indicates the route as the black hole route (Smith Figure 6 [0058] “When combined BHFing is triggered, an iBGP advertisement is generated by iBGP router 611 to update the next hop address for the network traffic. The next hop address may be updated only for a single address of the host under attack, and/or for a network prefix associated with subnetworks 603 and 605.”, where “an iBGP advertisement is created”, i.e. generated and a modification is performed to indicate black hole route as disclosed in [0062], where the process of updating the next hop address is performed by the processor processing the instructions in the iBGP router as disclosed in [0044-0045] and illustrated in Figure 5); and 
distribute, by the dynamic routing protocol, the routing update to each neighbor router (Smith [0058] “The iBGP advertisement also includes information to overwrite a next hop address to a source address/network of the attack traffic. Furthermore, the iBGP advertisement may announce a BGP community value assigned to each BGP community 621 and 623 (i.e. each neighbor network device as illustrated in Figure 6) such that only border BGP routers in the specific BGP community will update next hop address information according to the iBGP advertisement.”, where [0062] “Border BGP routers 613-619 (i.e. each neighbor network device as illustrated in Figure 6) receive the iBGP advertisement”, where the process of advertising the routing update to neighboring routers 613-619 is performed by the processor processing the instructions in the iBGP router as disclosed in [0044-0045] and illustrated in Figure 5), 
wherein the routing update is used by each neighbor router to drop undesirable traffic (Smith [0062] “…updates next hop address information for all traffic originating from the attacking source address to a discard interface. Thus, RTSBHF router 629 filters all of the traffic directed to first destination address 631 originating from attacking source address, and forwards only traffic to first destination address 631 not originating from an attacking source address.”).  

Regarding claim 18, Smith teaches the storage medium of claim 13, further comprising instructions to install the routing update on each neighbor network router (Smith [0011] “The machine-readable instructions when read by the one or more processors, causes the one or more processors to receive an advertisement having a first modified next hop address…”, where the advertisement is used to update the routing table/FIB installed in the neighboring routers, e.g. border BGP routers 613-619 illustrated in Figure 6, as disclosed in [0058], 
examiner notes that the concept of “installing” is described in the instant application in [0026] and claim 19 as making an entry in the routing table).  

Regarding claim 19, Smith teaches the storage medium of claim 18, wherein the routing update is installed into a routing table (Smith [0058] “The NOC 625 is used to generate an iBGP advertisement, which is then forwarded by iBGP router 611 to border BGP routers 613-619 to update a routing table or FIB.”,
examiner notes that the concept of “installing” is described in the instant application in [0026] as making an entry in the routing table).  

Regarding claim 20, Smith teaches the storage medium of claim 19, wherein the routing table is a Forwarding Information Base (Smith [0011] “wherein the route information listing includes a routing table or forwarding information base”, Figure 6, [0058] “The NOC 625 is used to generate an iBGP advertisement, which is then forwarded by iBGP router 611 to border BGP routers 613-619 to update a routing table or FIB”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of “IP Routing: OSPF Configuration Guide, Cisco IOS Release 15M&T”, 2012-2014 Cisco Systems, Inc. All rights reserved, hereinafter Cisco.
	
Regarding claim 2, Smith teaches the method of claim 1, 
Smith does not disclose the below limitation.
Cisco discloses wherein the source includes a second routing protocol (Cisco Page 5 line 17-21 “When routes from other protocols (i.e. second routing protocol) are redistributed into OSPF (as described in the module “Configuring IP Routing Protocol-Independent Features”), each route is advertised individually in an external LSA. However, you can configure the Cisco IOS software to advertise a single route for all the redistributed routes that are covered by a specified network address and mask. Doing so helps decrease the size of the OSPF link-state database.”, Page 67 line 21-24 “Autonomous system external LSAs (Type 5)—Redistributes routes from another autonomous system, usually from a different routing protocol into OSPFv3. In OSPFv3, addresses for these LSAs are expressed as prefix, prefix length instead of address, mask. The default route is expressed as a prefix with length 0”, where the other protocol, i.e. source, is redistributed into OSPF, which triggers advertising and updates).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith to incorporate the teaching of Cisco to utilize the above feature, with the motivation of connecting to site that can be using OSPF to a remote site that is using a different routing protocol,, as recognized by (Cisco Page 4 line 33-34).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Ma (US 20070058624 A1), hereinafter Ma.

Regarding claim 8, Smith teaches the method of claim 1, 
Smith does not disclose the below limitations.
Ma discloses wherein determining comprises: reviewing a route entry for the route; and determining whether a property type in the route entry refers to a black hole (Ma [0025] “determining whether there is a route corresponding to the source IP address of the IP packet by the existing destination address routing table of the routing device, and if there is, determining whether the existing route is a black-hole route”, where property that refers to a black hole corresponds to source IP address of the IP packet by the existing destination address).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith to incorporate the teaching of Ma to utilize the above feature, with the motivation of distinguishing between legal and illegal packets, as recognized by (Ma [0025]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Gold (US 20060242694 A1), hereinafter Gold.

Regarding claim 10, Smith discloses the network device of claim 9, 
Smith does not teach the below limitation.
Gold teaches wherein the dynamic routing protocol is Open Shortest Path First (OSPF) (Gold [0009] “The computer program product includes instructions for causing a processor to use unicast routing protocols and unicast reverse path forwarding to provide a route based black hole process to advertise a more specific route for misbehaving hosts associated with its null interface”, [0122-0123] “Device : OSPF Black Hole [0123] Unicast routing protocols such as Open Shortest Path First (OSPF) along with the strict unicast reverse path forwarding (uRPF) feature can be used to implement a route based black hole system.”).  
.
  
Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of THE MAGAZINE OF USENIX & SAGE February 2003 • volume 28 • number 1, Hankins: Introduction to the Border Gateway Protocol, hereinafter Hankins.

Regarding claim 14, Smith teaches the storage medium of claim 13, wherein the instructions to generate comprise instructions to modify [an Attribute Type Code field in a BGP update message], to indicate the route as the black hole route (Smith [0011] “The machine-readable instructions when read by the one or more processors, causes the one or more processors to receive an advertisement having a first modified next hop address”, Figure 6 [0058] “When combined BHFing is triggered, an iBGP advertisement is generated by iBGP router 611 to update the next hop address for the network traffic. The next hop address may be updated only for a single address of the host under attack, and/or for a network prefix associated with subnetworks 603 and 605.”, where “an iBGP advertisement is created”, i.e. generated and a modification is performed to indicate black hole route as disclosed in [0062], where the updates is carried by instruction to modify the next hop address).
where the instructions are generated to modify the next hop address associated with black hole filtering (BHFing), however, Smith does not explicitly disclose the instruction modifies an Attribute Type Code field in a BGP update message such that the modification in the next hop address is performed.
Hankins discloses modify Attribute Type Code field in a BGP update message (Hankins discloses in Page 52 line 2-4 “BGP a path vector protocol because it stores routing information as a combination of a destination and attributes of the path to that destination. The protocol uses a deterministic route selection process to select the best route from multiple feasible routes using the path attributes as criteria.”, Page 53 line 2 “BGP uses five defined message types to communicate its routing information.”, 
Page 53 line 11-17 
UPDATE “These messages carry the actual routing information. UPDATE messages are used to signal new routing updates and to withdraw old routing information. The IP prefix, along with the path attributes, is sent in these messages. BGP is very efficient about how it transmits the routing information. If multiple prefixes share the exact same path attributes, BGP will send multiple prefixes in an UPDATE message with one copy of the associated path attributes. UPDATE messages are sent as often as they need to be”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith to incorporate the teaching of Hankins to utilize the above feature, with the motivation of signaling new routing 

Regarding claim 17, Smith teaches the storage medium of claim 13, wherein: the dynamic routing protocol is Border Gateway Protocol (BGP) (Smith discloses in [0056] and Figure 6 (611) internal BGP (iBGP) router, where [0012] “The core network comprises an internal border gateway protocol router, the internal border gateway protocol router configured to generate a customized internal border gateway protocol advertisement”).
Smith does not explicitly discloses the routing update include a BGP update message.
Hankins discloses the routing update includes a BGP update message (Hankins discloses Page 53 line 2 “BGP uses five defined message types to communicate its routing information.”, Page 53 line 11-17 UPDATE “These messages carry the actual routing information. UPDATE messages are used to signal new routing updates and to withdraw old routing information. The IP prefix, along with the path attributes, is sent in these messages. BGP is very efficient about how it transmits the routing information. If multiple prefixes share the exact same path attributes, BGP will send multiple prefixes in an UPDATE message with one copy of the associated path attributes. UPDATE messages are sent as often as they need to be”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith to incorporate the teaching of .
Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Gold, Zhang (US 20130308441 A1), hereinafter Zhang, and further in view of Csaszar et. a. (US 20130089094 A1), hereinafter Csaszar.

Regarding claim 15, Smith teaches the storage medium of claim 13, 
Smith does not disclose the below limitations.
Gold (US 20060242694 A1) discloses wherein the instructions to generate comprise instructions [to modify an unused bit in an Autonomous SystemSUBSTITUTE SPECIFICATION - CLEAN COPY 1990516278 (AS) external Link State Advertisement (LSA)] in OSPF, to indicate the route as the black hole route (Gold [0009] “The computer program product includes instructions for causing a processor to use unicast routing protocols and unicast reverse path forwarding to provide a route based black hole process to advertise a more specific route for misbehaving hosts associated with its null interface”, [0122-0123] “Device : OSPF Black Hole [0123] Unicast routing protocols such as Open Shortest Path First (OSPF) along with the strict unicast reverse path forwarding (uRPF) feature can be used to implement a route based black hole system.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith to incorporate the teaching of Gold to utilize the above feature, with the motivation of implementing intrusion detection and mitigation action, as recognized by (Gold [0009, 0123]).
While Gold discloses the aforementioned limitations, however, Gold does not explicitly disclose what the OSPF entails. 
Zhang (US 20130308441 A1) discloses an Autonomous SystemSUBSTITUTE SPECIFICATION - CLEAN COPY 1990516278 (AS) external Link State Advertisement (LSA) in OSPF (Zhang discloses in [0036] “Autonomous System Border Router (ASBR)”, [0037] “AS -External-LSA: AS -External-LSA is generated by an ASBR, describes a route to other Autonomous Systems (AS), and propagates to the whole AS (except Stub areas). A default route can also be described using an AS-External LSA, for notifying a reachable IP prefix introduced into the OSPF from other protocols.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith-Gold to incorporate the teaching of Zhang to utilize the above feature, with the motivation of describing routing information to other autonomous systems, as recognized by (Zhang [0037]).
While Smith-Gold-Zhang disclose the aforementioned limitations, where routers are instructed in an Autonomous SystemSUBSTITUTE SPECIFICATION - CLEAN COPY 1990516278 (AS) external Link State Advertisement (LSA) in OSPF to indicate black hole route, however, Smith-Gold-Zhang does not disclose utilizing an unused bit in OSPF.
Csaszar discloses utilizing unused bits in OSPF (Csaszar discloses in [0162] “The capability of fast path notification can be signaled separately or can be included in OSPF-TE or ISIS-TE's Node Capability descriptor, see RFC5073. Both protocols have free bits that could be allocated for this feature. Otherwise a very similar capability advertisement can be employed.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith-Gold-Zhang to incorporate the teaching of Csaszar to utilize the above feature, with the motivation of utilizing free bits for fast path notifications, as recognized by (Csaszar [0162]).

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Gold and further in view of Zhang.

Regarding claim 16, Smith teaches the storage medium of claim 13, 
Smith does not teach the below limitations.
Gold teaches wherein: the dynamic routing protocol is Open Shortest Path First (OSPF) (Gold [0009] “The computer program product includes instructions for causing a processor to use unicast routing protocols and unicast reverse path forwarding to provide a route based black hole process to advertise a more specific route for misbehaving hosts associated with its null interface”, [0122-0123] “Device : OSPF Black Hole [0123] Unicast routing protocols such as Open Shortest Path First (OSPF) along with the strict unicast reverse path forwarding (uRPF) feature can be used to implement a route based black hole system.”); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith to incorporate the teaching of 
While Gold discloses the aforementioned limitations, however, Gold does not explicitly disclose what the OSPF entails. 
Zhang discloses the routing update includes an Autonomous System (AS) external Link State Advertisement (LSA) (Zhang discloses in [0036] “Autonomous System Border Router (ASBR)”, [0037] “AS -External-LSA: AS -External-LSA is generated by an ASBR, describes a route to other Autonomous Systems (AS), and propagates to the whole AS (except Stub areas). A default route can also be described using an AS-External LSA, for notifying a reachable IP prefix introduced into the OSPF from other protocols.”, where the generated AS -External-LSA include the routing update that is propagated to the whole system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith-Gold to incorporate the teaching of Zhang to utilize the above feature, with the motivation of describing routing information to other autonomous systems, as recognized by (Zhang [0037]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Steele (US 20170272465 A1) teaches in e.g. [0060] remotely triggered black hole (RTBH) filtering is a technique that provides the ability to drop undesirable packets before the packets enter a protected network. A black hole, from a network security uses routing protocol updates to manipulate route tables at the edge routers, or anywhere else in the network (i.e. advertising), to specifically drop undesirable packets before the packets enter the service provider network.
	Kwan (US 20030137974 A1) teaches in e.g. [0011] a router sharing routing information with other routers in the form of an autonomous system (AS) external link state advertisement (LSA) message utilizing OSPF, in which a link can be considered as being an interface, A description of the interface could include, the IP address of the interface, the mask, the type of network it is connected to, the routers connected to that network, and the like. The compilation of all these link-states forms a link-state database.
	Neginhal (US 9503321 B2) teaches dynamic routing for logical routers, where for a new static route that specifies a next hop IP address, the route processing engine determines whether to use the new route and, if in use, a final output port for the route or a final action of blackhole (i.e., drop packets) for the route.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASSAM A NOAMAN whose telephone number is (571)272-2705.  The examiner can normally be reached on Monday-Friday 8:30 AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BASSAM A NOAMAN/Examiner, Art Unit 2497                                                                                                                                                                                                        /ELENI A SHIFERAW/Supervisory Patent Examiner, Art Unit 2497